BlackRock Investments, LLC 55 East 52nd Street New York, NY 10055 May 1, 2014 VIA EDGAR AND ELECTRONIC MAIL John M. Ganley Senior Counsel Securities and Exchange Commission treet, NE Washington, DC 20549 RE: BlackRock Limited Duration Income Trust (File Nos. 333-194575 & 811-21349) Dear Mr. Ganley: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, BlackRock Investments, LLC (the "Distributor") hereby requests that the effec­tiveness of the above-referenced Registra­tion Statement on Form N-2 be accelerated so that it may become effective by 4:00 p.m., Washington, D.C. time, on Friday, May 2, 2014, or as soon thereafter as reasonably practicable. In connection with this request, the Distributor acknowledges that: (a) should the Securities and Exchange Commission (the "Commission") or its staff, acting pursuant to delegated authority, declare the above-referenced Registration Statement effective, it does not foreclose the Commission from taking any action with respect to such Registration Statement; (b) the action of the Commission or its staff, acting pursuant to delegated authority in declaring the above-referenced Registration Statement effective, does not relieve the Distributor from its full responsibility for the adequacy and accuracy of the disclosure contained in such Registration Statement; and (c) the Distributor may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, BLACKROCK INVESTMENTS, LLC By: /s/ Jonathan Diorio Name: Jonathan Diorio Title: Director
